Title: To George Washington from Colonel Israel Angell, 2 June 1780
From: Angell, Israel
To: Washington, George



Dear Genl
Morris Town 2nd June 1780

The following Officers were appointed in the Regiment under My Command, by the Honbl. Majr Genl Gates and Sullivan, Viz., John Hubbart Lt appointed May 18th 1779, Joseph Wheaton Lt appointed 1st September 1779, John M. Greene Ensign, appointed 1st March 1779.
John Rogers Ensign William Pratt [Ensign] Joseph Masury [Ensign] Jeremiah Greenman [Ensign] Appointed 1st May 1779.
The above Gentlemen have not yet Recd their Commissions,

Application has been made to the State for the Certificates of their appointments, but as the hous of assembly was not Consulted on the Subject, did not incline to give them untill your Excellenceys Approbation on the matter was known, wheather that number of Officers was Necessary in the Regt. there is now Eighteen Officers in the Regt Exclusive of the field Officers. four of which are in the Staff Department, which makes it indispensable that they Should Continue. therefor beg the Genl would be pleas’d to Signify the Same to the Governor and Council of the State, by which means the Certificates would be produced and the Commissions obtaind from the Board of War. I am with due Respect, your Excellencys most obedt Humble Servt

I. Angell

